Name: Commission Regulation (EC) No 1341/97 of 11 July 1997 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: international trade;  chemistry;  foodstuff;  trade policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31997R1341Commission Regulation (EC) No 1341/97 of 11 July 1997 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds Official Journal L 184 , 12/07/1997 P. 0012 - 0026COMMISSION REGULATION (EC) No 1341/97 of 11 July 1997 amending Regulation (EC) No 1222/94 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular the first subparagraph of Article 8 (3) thereof,Whereas Commission Regulation (EC) No 1222/94 of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (2), as last amended by Regulation (EC) No 229/96 (3), stipulates that, in the case of products obtained from the processing of basic products or products treated as such, the quantities of such products actually employed shall be converted into equivalent basic products by applying the coefficients set out in Annex E to the Regulation;Whereas there have been amendments to certain combined nomenclature codes relating to the milk products involved; whereas, for reasons of clarity, it is desirable to adapt the Regulation to these amendments;Whereas the rules for converting the quantities of processed sugar products actually used into basic product quantities should be retained, in consideration of the provisions of Article 4 (2) relating to the fixing of the amount of such refunds;Whereas Annex B to Regulation (EC) No 1222/94, in the version amended by Regulation (EC) No 2915/95 (4), contains a number of errors which need to be corrected; whereas, moreover, the goods which in 1995 fell within CN code 1520 00 90 are now listed in Chapter 29 of the combined nomenclature and not under code 1520 00 00 as indicated in the amendment to Annex B;Whereas Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (5), which replaces Council Regulation (EEC) No 1418/76 (6), amends the list of rice products eligible for export refunds; whereas the Annexes to Council Regulations (EEC) No 1766/92 (7), (EEC) No 2771/75 (8) and (EEC) No 1785/81 (9) listing the cereal, egg and sugar products respectively which are eligible for export refunds have also been amended; whereas, therefore, these amendments should likewise be incorporated in Annexes B and C to Regulation (EC) No 1222/94;Whereas the German-, Finnish-, Portuguese- and English-language versions of Regulation (EC) No 2915/95 contained certain errors which need to be corrected;Whereas Article 1 (5) of Regulation (EC) No 2915/95 simultaneously amended Article 1 (2) (f) and (3) of Regulation (EC) No 1222/94, while retaining the same wording; whereas the rewording of these two paragraphs cannot be the same in the German language; whereas, therefore, the German text should be adapted accordingly, albeit without changes in scope;Whereas in consultation with the competent authorities of the Member State where the production takes place it should be permitted to make a simplified declaration of the products used, in the form of aggregated quantities of these products, in so far as the operators concerned keep detailed information on the products used at the disposal of the said authorities;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed agricultural products not listed in Annex II,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 1222/94 is hereby amended as follows:1. (a) in Article 1 (1), '- in Annex B to Council Regulation (EEC) No 1418/76 (2),` is replaced by '- in Annex B to Council Regulation (EC) No 3072/95 (2),` and footnote 2 is replaced by the following footnote: '(2) OJ No L 329, 30. 12. 1995, p. 18.`;(b) in the sixth subparagraph of Article 5 (2), 'in accordance with the conditions defined in the second subparagraph of Article 13 (4) of Regulation (EEC) No 1766/92 or in the second subparagraph of Article 17 (4) of Regulation (EEC) No 1418/76` shall be replaced by 'in accordance with the conditions defined in the second subparagraph of Article 13 (8) of Regulation (EEC) No 1766/92 or in the second subparagraph of Article 13 (11) of Regulation (EEC) No 3072/95`;2. in Article 1 (2), points (c) to (f) shall be replaced by the following points:'(c) - milk and the milk products falling within CN codes 0403 10 11, 0403 90 51 and 0404 90 21, not concentrated nor containing added sugar or other sweetening matter, even frozen, of a milk fat content, by weight, not exceeding 0,1 %,and- milk and the milk products falling within CN codes 0403 10 11, 0403 90 11 and 0404 90 21 in powder, granules or other solid forms, not containing added sugar or other sweetening matter, of a milk fat content, by weight, of less than 1,5 %,shall be assimilated to the skimmed-milk powder listed in Annex A (PG 2);(d) - milk, cream and the milk products falling within CN codes 0403 10 11, 0403 10 13, 0403 90 51, 0403 90 53, 0404 90 21 and 0404 90 23, not concentrated nor containing added sugar or other sweetening matter, even frozen of a milk fat content, by weight, exceeding 0,1 % but not exceeding 6 %,and- milk, cream and the milk products falling within CN codes 0403 10 11, 0403 10 13, 0403 10 19, 0403 90 13, 0403 90 19, 0404 90 23 and 0404 90 29 in powder, granules or other solid forms, not containing added sugar or other sweetening matter, of a milk fat content, by weight, not less than 1,5 % but less than 40 %,shall be assimilated to the whole milk powder listed in Annex A (PG 3);(e) - milk, cream and the milk products falling within CN codes 0403 10 19, 0403 90 59, 0404 90 23 and 0404 90 29, not concentrated nor containing added sugar or other sweetening matter, of a milk fat content, by weight, exceeding 6 %,- milk, cream and the milk products falling within CN codes 0403 10 19, 0403 90 19 and 0404 90 29, in powder, granules or other solid forms, not containing added sugar or other sweetening matter, of a milk fat content, by weight, not less than 40 %,and- butter and other milk fats with a milk fat content, by weight, other than 82 % but not less than 62 %,shall be assimilated to butter listed in Annex A (PG 6);(f) - milk, cream and the milk products falling within CN codes 0403 10 11 to 0403 10 19, 0403 90 51 to 0403 90 59 and 0404 90 21 to 0404 90 29 concentrated, other than in powder, granules or other solid forms, not containing added sugar or other sweetening matter;and- cheese,shall be assimilated to:(i) the skimmed-milk powder referred to in Annex A (PG 2) for the non-fat part of the dry matter content of the assimilated product; and(ii) the butter referred to in Annex A (PG 6) for the milk fat part of the assimilated product;`3. (Concerns only the German version);4. in Article 3 (1) (b) the first subparagraph is replaced by the following subparagraph:'(b) (i) in the event of the use of a product covered by Article 1 of Regulation (EEC) No 1766/92 or Regulation (EC) No 3072/95:- whether resulting from the processing of a basic product or of a product assimilated to that basic product,- or assimilated to a product resulting from the processing of a basic product,- or resulting from the processing of a product assimilated to a product resulting from the processing of a basic product,this quantity shall be the quantity actually used in the manufacture of the export good, adjusted to correspond to a quantity of the basic product on the basis of the coefficients set out in Annex E.`;5. the following subparagraph is added to Article 3 (1) (b):'(ii) in the event of the use of a product covered by Article 1 of Regulation (EEC) No 1785/81, the quantity to be taken into account shall be the quantity of the product actually used pursuant to the rules on conversion into a basic product, as laid down at the same time as the fixing of the refund rates for products covered by this Regulation and exported in the form of goods as specified in Annex I to Regulation (EEC) No 1785/81;`6. (Concerns only the Finnish version);7. the following paragraph 1a shall be inserted in Article 7:'1a. By way of derogation from the preceding paragraph, and in consultation with the competent authorities, the declaration in respect of the products and/or goods used may be replaced by an aggregated declaration of the quantities of products used or by a reference to a declaration of these quantities, if the latter have already been determined pursuant to the third subparagraph of Article 3 (2) and on condition that the manufacturer places at the disposal of the authorities all the information necessary to verify the declaration.`;8. (Concerns only the Portuguese version);9. in Article 7 (6), 'For the purpose of applying paragraph 1` is replaced by 'For the purpose of applying paragraphs 1 and 1a`;10. Annex B is replaced by the Annex to this Regulation;11. in Annex C:- reference (2) in CN code 1902 19 is deleted,- 'not containing cocoa` in CN codes ex 1904 10 30, ex 1904 20 95 and ex 1904 90 10 is deleted;12. in the English-language version of Annex E, the description of the processed agricultural product covered by CN code 1702 30 91 is replaced by the following description:'fructose in the form of white crystalline powder whether or not agglomerated`;13. (Concerns only the German version).Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 1997.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 318, 20. 12. 1993, p. 18.(2) OJ No L 136, 31. 5. 1994, p. 5.(3) OJ No L 30, 8. 2. 1996, p. 24.(4) OJ No L 305, 19. 12. 1995, p. 33.(5) OJ No L 329, 30. 12. 1995, p. 18.(6) OJ No L 166, 25. 6. 1976, p. 1.(7) OJ No L 181, 1. 7. 1992, p. 21.(8) OJ No L 282, 1. 11. 1975, p. 49.(9) OJ No L 177, 1. 7. 1981, p. 4.ANNEX 'ANNEX B>TABLE>